             Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.1 Page 1 of 7

;-
                                                                                             FILED
                                                                                         I DEC 11 2019 I
      1                          UNITED STATES DISTRICT COURT                         CLE RK. u.~. :: , sTRIC:- CCJRT
                                                                                   SOUTHERN 01srn ,cT OF C.'..L FOR N:A
                                                                                   BY                             DE;.,L, iY
      2                         SOUTHERN DISTRICT OF CALIFORNIA
      3                                                )
                                                       )
                                                           Magistrate's Case No.   ·.'19 MJ 5lj 9 S
      4   UNITED STATES OF AMERICA                     )
                                                       )   COMPLAINT FOR VIOLATION OF:
      5                                  Plaintiff,    )   21 U.S.C. § 841(a)(l) and 846 -
                           V.                          )   Conspiracy to Distribute
      6                                                )   Methamphetamine
                                                       )
      7   RUSSELL JAY SEDGWICK,                        )
                                                       )
      8
                                        Defendant.     )
                                                       )
      9                                                )
                                                       )
     10   _______________                              )
     11         The undersigned complainant being duly sworn states:
     12                                                Count 1
     13         Beginning on a date unknown and continuing up to and including April 4,
     14   2019, within the Southern District of California and elsewhere, defendant RUSSELL
     15
          JAY SEDGWICK, did knowingly and intentionally conspire with other persons
     16
          known and unknown, to distribute 50 grams and more of methamphetamine (actual),
     17
          a Schedule II Controlled Substance; all in violation of Title 21, United States Code,
     18
          Sections 841(a)(l) and 846.
     19
                And the complainant states that this                                 the attached
     20
          statement of facts , which is incorporated herein by
     21
     22
     23
     24   Sworn to before me and subscribed in my r          e
     25
     26                                               The Hono a e Karen S. Crawford
                                                      United States Magistrate Judge
     27
     28
                                                  Page 1 of 7
        Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.2 Page 2 of 7




 1                           PROBABLE CAUSE STATEMENT
 2         I, Jacob Sanchez, being duly sworn, declare under penalty of perjury that the
 3   following statement is true and correct:
 4                               TRAINING AND EXPERTISE
 5         I am a peace officer employed by the San Diego Sheriffs Department (SDSD)
 6   and have been so employed for about 4 years. During my tenure, I have been assigned
 7   to the patrol, crime suppression team, and the East County Regional Gang Task
 8   Force. I am currently deputized as a federal Task Force Officer (TFO) assigned to the
 9
     Drug Enforcement Administration (DEA) Narcotics Task Force (NTF). Prior to my
10
     employment with the Sheriffs Department, I was an agent with the U.S. Border
11
     Patrol for over eight years. As an agent with Border Patrol, I was assigned as a TFO
12
     with the DEA for approximately two and a half years. I was also assigned to the
13
     Sheriffs High Intensity Drug Trafficking Area Task Force (HIDTA) for three years. I
14
     have been recognized in San Diego Superior Court as an expert witness relating to
15
     narcotic investigations and have testified as such.
16
           In addition to my formal training, I have received on the job training in the
17
     manner in which narcotics are packaged, consumed, transported and sold. I have
18
     spoken to narcotics officers, drug users, drug dealers, and informants regarding the
19
     manner in which narcotics transactions are commonly carried out, how narcotics are
20
     packaged for sale, and how drug dealers store, conceal, sell, smuggle, and transport
21
     narcotics. Through previous investigations, I have obtained knowledge regarding the
22
23   ordinary meaning of controlled substance slang and jargon. I have testified multiple

24   times as an expert witness for narcotics possession/sales cases in San Diego County

25   Superior Court. I have monitored and reviewed thousands of recorded telephone calls

26   pursuant to Title III court orders in narcotics and gang related investigations as well

27   as handled confidential sources with access to drug dealers and gang members.

28
                                          Page 2 of 7
        Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.3 Page 3 of 7




 1                            OVERVIEW OF INVESTIGATION
 2         OCDETF Operation Empty Backpack was a long-term investigation led by the
 3   Drug Enforcement Administration and the Internal Revenue Service targeting
 4   multiple San Diego based drug distribution and money laundering networks led
 5   respectively by Juan Carlos OCHOA, Rene VALDEZ Jr., Ramon CASTILLO, Michael
 6   WRIGHT, Alfonso ARROYO, Douglas BOWEN, Samuel BECERRA, and Javier
 7
     VERGARA. These independent yet interlocking networks supplied multi-pound
 8
     quantities of controlled substances (primarily methamphetamine and heroin) to
 9
     dozens of subdistributors located throughout Southern California.
10
           On December 28, 2018, investigators obtained authorization to intercept wire
11
     and electronic communications of ARROYO (TT9), BRANCH (TTl0), and BOWEN
12
     (TTll). Interceptions began on December 30, 2018 and expired on January 28, 2019.
13
     BRANCH discontinued using TTl0 prior to the initiation of the intercepts. Based on
14
     the fourth round of intercepts, investigators learned that ARROYO directed his own
15
     methamphetamine distribution and money laundering network, which included
16
     James Anthony TATE, Alice CHAIREZ, Zena Marie GONZALES, Steven GEISS,
17
     Tommy Diego DUENAS, Josephina HERNANDEZ, and Kajlid Jafar WILKS. Agents
18
     also coordinated a one-pound methamphetamine seizure involving ARROYO and
19
     CASTILLO. During this fourth round of intercepts, agents learned that BOWEN was
20
     a prolific supplier of methamphetamine and heroin. During this round, agents
21
22   conducted   multiple   seizures involving BOWEN, Erick          CIFUENTES, John

23   BORDWELL Jr, and Javier VERGARA.

24         On March 7, 2019, investigators obtained authorization to intercept wire and

25   electronic communications of ARROYO (TT9), BOWEI':J (TTll), Samuel BECERRA

26   (TT12), and Javier VERGARA (TT13 and TT14). Interception began on March 8,

27   2019, and expired on April 6, 2019. During the fifth round, agents continue to target
28
                                         Page 3 of 7
        Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.4 Page 4 of 7




 1   BOWEN's distribution network and conducted additional enforcement operations
 2   against Maximino PADILLA, Erika Marlene RAMIREZ-Ramirez, Justin Scott
 3   BAKER, Janette Lee TAYLOR, Emilio VANEGAS, and Christopher NOBIS. Based
 4   on the fifth round of intercepts, investigators confirmed that BECERRA directed his
 5   own methamphetamine distribution and money laundering network, which included
 6   Gabrielle LOGUE, Kelly DANIELS, Larry MEISNER, Walter KUTTNER, Kelly Jean
 7
     KELLY, Kurt ROIZ, Rodolfo ANDRADE, and Alfredo GOMEZ. Lastly, agents
 8
     identified Javier VERGARA as a significant methamphetamine trafficker in his own
 9
     right. He worked closely with Raul Alonso VARELA-Ruiz, Michelangelo BECERRA,
10
     Candice HARRINGTON, Amanda BITTICKS, Eduardo E. PARDO , Ricardo
11
     LIZARRAGA, and Rose VELASQUEZ.
12
           Through    these   wiretap   interceptions,   multiple     seizures,   coordinated
13
     enforcement operations, and extensive surveillance, agents uncovered the operation
14
     of these networks and substantial evidence implicating the targets. In conjunction
15
     with the wiretaps, investigators ultimately seized or purchased approximately 20
16
     pounds of methamphetamine tied to these networks.
17
                     IDENTIFICATION OF RUSSELL JAY SEDGWICK
18
           During the investigation, agents identified RUSSELL JAY SEDGWICK as a
19
     San   Diego   based   methamphetamine      subdistributor      for   Douglas   BOWEN.
20
     SEDGWICK was intercepted using telephone numbers (619) 718-0579 and (619) 245-
21
22   3598. Between January 1, 2019, and April 4, 2019, agents intercepted multiple

23   telephone calls and text messages exchanged between BOWEN and SEDGWICK in

24   which they discussed narcotics transactions, some of which are detailed below. Agents

25   identified phone number (619) 718-0579 being used by SEDGWICK through recorded

26   jail phone calls between Chad "Blaze" TOWNSEND and Amber CHAVEZ on March

27   22, 2019. Both are known San Diego Skin Head associates, the gang to which
28
                                         Page 4 of 7
        Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.5 Page 5 of 7




 1   SEDGWICK has admitted that he is of the upper echelon. During the recorded
 2   conversation, TOWNSEND asks CHAVEZ for "Lil JJ's" phone number, which is
 3   known by case agents to be SEDGWICK. Case agents have called SEDGWICK by
 4   his moniker in person during interviews, to which SEDGWICK responds. CHAVEZ
 5   provided the phone number of (619) 718-0579. Agents also identified (619) 245-3598
 6   as being used by SEDGWICK through voice comparison.
 7         BOWEN and SEDGWICK routinely used these telephones to facilitate
 8
     narcotics transactions and receive drug proceeds. For example, on January 1, 2019,
 9
     during an intercepted telephone call, BOWEN asked SEDGWICK "ifhe was ready to
10
     get this money" because BOWEN had rented a motel room. BOWEN and SEDGWICK
11
     discuss both pitching in money to rent the hotel room, which BOWEN stated he would
12
     place SEDGWICK in the room in order to make money. Based on our investigation, I
13
     believe that SEDGWICK and BOWEN were renting a hotel room to facilitate multiple
14
     drug deals away from their primary residence, in order to avert law enforcement
15
     detection.
16
           On January 8, 2019, agents intercepted another telephone conversation
17
     between BOWEN and SEDGWICK. During the intercepted conversation, BOWEN
18
     asked if SEDGWICK was at the predetermined location. BOWEN said he was right
19
     around the corner and asked SEDGWICK how much (narcotics) he would want.
20
     SEDGWICK asked for the narcotics on a credit basis, in order to sell a portion, and
21
22   pay BOWEN for the amount that was fronted on credit. BOWEN agreed. Later that

23   day, agents intercepted another telephone conversation between BOWEN and

24   SEDGWICK. During this intercepted conversation, they discussed BOWEN selling

25   narcotics to SEDGWICK. BOWEN offered to meet at his residence near the Wal-Mart

26   on Aero Drive. BOWEN asked SEDGWICK if he would like to try the narcotics, to

27   which SEDGWICK stated he would like to, and ifit was of good quality, SEDGWICK

28
                                         Page 5 of 7
                 Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.6 Page 6 of 7

.' ..

         1   would obtain an additional amount. BOWEN assured SEDGWICK the narcotics were
         2   of good quality. BOWEN and SEDGWICK ultimately agreed to meet at the Wal-
         3   Mart, at a location they had met on previous occasions. SEDWICK observed marked
         4   law enforcement units in the area, and changed the purchase location to BOWEN's
         5   residence to avoid apprehension.
         6           On January 9, 2019, during an intercepted telephone call between SEDGWICK
         7   and BOWEN, SEDGWICK called asking for a "thing" (narcotics). BOWEN replied,
         8
             "another piecey" (ounce of illegal narcotics) . SEDGWICK affirmed and BOWEN
         9
             confirmed the amount. SEDGWICK stated he was arranging the deal for a female
        10
             named "Littles from National City." BOWEN agreed and said he would call back and
        11
             confirm, and told SEDGWICK to hold off on setting up the deal. SEDGWICK sent a
        12
             follow up text to BOWEN, "holler at me if u feel comfortable with only dealing with
        13
             me let me know it will go down how u want." SEDGWICK sent this text message to
        14
             BOWEN to assure him it was safe to conduct the drug transaction, even offering to
        15
             conduct the deal himself. BOWEN replied, "ok." A follow up phone call occurred with
        16
             BOWEN and SEDGWICK discussing safety measures for the narcotics deal, as
        17
             BOWEN "did not fuck with eses (Hispanic gangsters) because they set people up all
        18
             the time ." SEDGWICK offered to conduct the drug transaction himself to keep
        19
             BOWEN at ease.
        20
                     On January 12, 2019, during an intercepted telephone call between BOWEN
        21
        22   and SEDGWICK, SEDGWICK informed BOWEN he had just been in a high speed

        23   pursuit with law enforcement, but was able to evade arrest. SEDGWICK said he was

        24   able to get away, but broke his wrist during the process. BOWEN and SEDGWICK

        25   discussed BOWEN resupplying SEDGWICK, to which SEDGWICK said he did in fact

        26   need additional narcotics, and he knew people who would like additional narcotics as

        27   well.
    28
                                                 Page 6 of 7
                 Case 3:20-cr-00090-CAB Document 1 Filed 12/11/19 PageID.7 Page 7 of 7

•·   .

          1         On January 18, 2019, a text message sent from SEDGWICK to BOWEN stated,
          2   "look homie u sleeping on the job I got biz guess I'm gonna have to hit someone else
          3   up." This was in reference to a previously arranged drug deal between SEDGWICK
          4   and BOWEN in which BOWEN was going to resupply SEDGWICK with narcotics.
          5         On June 26, 2019, case agents arrested SEDGWICK in possession of
          6   approximately a quarter pound of methamphetamine and a loaded firearm in his
          7   waistband. During the arrest, SEDGWICK appeared to be reaching for the firearm .
          8   This case is currently in proceedings with the District Attorney's Office, in which
          9
              SEDGWICK failed to appear for a hearing and is again a wanted fugitive. This last
         10
              arrest is indicative of SEDGWICK continuing to be involved in drug trafficking.
         11
                    Record checks conducted on SEDGWICK revealed numerous arrests and, in
         12
              part, the following criminal history:
         13       Date               Court             Chante             Disposition
               10/19/2017 Ca. Sup . Ct: San    29800-PC-Felon Addict 3 yrs prison
         14                  Diego             Poss Firearm.
         15    02/27/2014 Ca. Sup. Ct.: San    33600-PC-              4 yrs prison
                             Diego             Man ufacture/Sale
         16                                    Possess Gun while on
                                               Felony
         17                                    29800 PC- Felon Addict
                                               Poss Firearm
         18    06/21/2011    Ca. Sup. Ct.: San 11379 H&S-Transport 4 yrs prison
                             Diego             Control Sub
         19
               08/16/2004    Ca. Sup. Ct.: San 11370.1 H&S- Poss 3 yrs prison
         20                  Diego             Control  Sub    While
                                               Armed
         21
               10/11/2000    Ca. Sup. Ct.: San 459 PC-Burglary       3 yrs probation, 270
         22                  Diego                                   days jail

         23         Based on my training and experience, along with the entire investigation,
         24   including multiple seizures ofmethamphetamine, the intercepted telephone calls and
         25   text messages, I believe that SEDGWICK and BOWEN were engaged in a conspiracy
     26       to distribute methamphetamine.
     27
     28
                                                      Page 7 of 7
